Case 1:19-cv-21007-MGC Document 76 Entered on FLSD Docket 09/06/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-21007-Civ-COOKE/GOODMAN

 JJ ENTERTAINMENT
 WORLD, INC., a Florida corporation,

         Plaintiff,

 vs.

 VRSENAL, INC.,
 a Delaware corporation, et al.,

       Defendants.
 ___________________________________________/
               ORDER COMPELLING ARBITRATION AND STAYING CASE

         THIS MATTER is before the Court on VRsenal, Inc.’s, Ben Davenport’s, Kirk Smith’s,
 and Gabe Halsmer’s (collectively the “Defendants”) Renewed Motion to Compel Arbitration
 (ECF No. 38), filed December 12, 2019. Plaintiff filed a memorandum in opposition on
 February 4, 2020, ECF No. 45, to which Defendants replied on February 12, 2020. ECF No.
 48. Thus, the Motion is fully briefed and ripe for adjudication. For the following reasons, the
 Motion is granted in part.
                                         BACKGROUND
         On February 8, 2018, Plaintiff JJ Entertainment World Inc. (“Plaintiff”) and VRsenal,
 Inc. entered into a Partners Agreement wherein the parties agreed to continue to negotiate
 three agreements relating to a potential investment: a Stock Purchasing Agreement, a
 Shareholders Agreement, and an Operating Agreement (collectively the “Proposed
 Agreements”). See ECF No. 11-1 at 1. The Partners Agreement contains a mandatory
 arbitration provision. ECF No. 11-1 at 3. The Partners Agreement also refers to a promissory
 note for a “bridge loan” in the amount of $250,000 that was signed concurrently with the
 Partners Agreement. ECF No. 11-1 at 2.
         On September 18, 2018, Plaintiff and the Defendants signed a promissory note in the
 amount of amount of $1,150,000, plus interest (the “Note”). ECF No. 1-6. On March 14, 2019,
 Plaintiff brought a breach of contract claim against the Defendants based on an alleged breach
 of the Note. ECF No. 1. On April 29, 2019, Defendants filed a motion to stay or dismiss,
Case 1:19-cv-21007-MGC Document 76 Entered on FLSD Docket 09/06/2020 Page 2 of 4



 arguing the Court should compel arbitration. On October 9, 2019, the Court denied
 Defendants’ request to compel arbitration, finding the scope of the arbitration provision in the
 Partners Agreement did not cover claims made under the Note. See ECF No. 45-1 at 17. On
 November 7, 2019, Defendants filed their answer, affirmative defenses, and counterclaims.
 ECF No. 33. Defendants’ counterclaims include claims for breach of the Partners Agreement
 and fraudulently inducing the Partners Agreement. ECF No. 33 at 18-20. Defendants’
 affirmative defenses include prior material breach of the Note and the Partners Agreement and
 set-off and recoupment. ECF No. 33 at 9-10. On December 12, 2019, Defendants filed the
 instant Renewed Motion to Compel Arbitration. ECF No. 38.
                                                DISCUSSION
          The Federal Arbitration Act “mandates that district courts shall direct the parties to
 proceed to arbitration on issues as to which an arbitration agreement has been signed.” Dean
 Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (citing 9 U.S.C. § 3). In ruling on a
 Motion to Compel Arbitration, the Court must first determine whether the parties agreed to
 arbitrate the dispute. Klay v. All Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004) (“In the
 absence of an agreement to arbitrate, a court cannot compel the parties to settle their dispute in
 an arbitral forum.”). Second, the Court must determine whether the agreement to arbitrate
 those claims is enforceable. Id.
          If the Court determines that the parties agreed to arbitrate only some claims, it has the
 discretion to stay the non-arbitrable claims. Id. at 1204. However, “courts generally refuse to
 stay proceedings of non-arbitrable claims when it is feasible to proceed with the litigation.” Id.
 In determining feasibility, the Court will determine “whether arbitrable claims predominate or
 whether the outcome of the non-arbitrable claims will depend upon the arbitrator’s decision.”
 Id.
       A. Motion to Compel Arbitration
          This Court has already ruled that Plaintiff’s claim for breach of the Note is not subject
 to the arbitration provision in the Partners Agreement, ECF No. 45-1, and it will not revisit
 that ruling under these circumstances. Accordingly, the Court denies Defendants’ motion to
 compel arbitration of that claim.
          However, the Court finds Defendants’ counterclaims for breach of the Partners
 Agreement and fraudulently inducing the Partners Agreement must proceed to arbitration.
 First, the record is clear that the parties agreed to arbitrate these disputes, and Plaintiff appears
Case 1:19-cv-21007-MGC Document 76 Entered on FLSD Docket 09/06/2020 Page 3 of 4



 to concede this point. See ECF No. 45 at 4. Second, the Court finds there is nothing indicating
 the agreement to arbitrate these disputes is unenforceable.1 Accordingly, the Court grants
 Defendants’ motion to compel arbitration of those claims. Likewise, those claims are stayed
 pending the completion of the arbitration proceedings.
     B. Motion to Stay
        Plaintiff proposes the Court only stay those claims that will proceed to arbitration and
 allow Plaintiff’s claims under the Note to proceed before the Court. ECF No. 45 at 4. Plaintiff
 argues that it would be feasible to proceed with litigation on the claims for breach (and
 fraudulent inducement of) the Promissory Note if arbitration were to proceed on the claims
 arising under the Partners Agreements. ECF No. 45 at 7.
        In response, Defendants propose the Court “stay Plaintiff ’s claims under the Note until
 Defendants’ clearly and closely related claims and defenses under the Partners’ Agreement
 have been decided and adjudicated in arbitration.” Defendants argue that if the Court declines
 to stay Plaintiff ’s claim under the Note, “Defendants’ arbitration rights will have been nullified
 by requiring them to litigate in this Court their claims and defenses under the Partners’
 Agreement, likely creating claim preclusion and issue preclusion effects in the arbitration case.”
 ECF No. 48 at 5.
        Upon consideration of the record and the arguments of the parties, as well as the
 relevant legal authorities, the Court will exercise its discretion in staying the case, including the
 non-arbitrable claims, while Defendants’ claims under the Partners Agreement proceed to
 arbitration. In response to Plaintiff’s claim for breach of the Note, Defendants raise affirmative
 defenses relating to prior material breach of the Partners Agreement and fraudulent
 inducement of the Partners Agreement. Thus, while the Court agrees with Plaintiff that
 “regardless of the arbitrator’s decision on whether Plaintiffs breached the Partners Agreement,
 this Court will have to resolve whether any of the parties breached the Promissory Note,” ECF
 No. 45 at 8, the Court finds the outcome of the non-arbitrable claim may depend upon the


 1
   While Plaintiff argues the Partners Agreement, which contains the arbitration provision, is
 “an unenforceable, illusory ‘agreement to Agree,’” ECF No. 45 at 6, it acknowledges the Court
 cannot determine the validity of the Partners Agreement. See Geico Marine Ins. Co. v. Treasure
 Coast Mar., Inc., No. 2:18-CV-14419, 2019 WL 467854, at *2 (S.D. Fla. Feb. 6, 2019) (“A court
 may resolve a challenge to an arbitration provision itself, but a challenge to an entire contract
 must be considered by an arbitrator in the first instance.”). The Plaintiff does not argue the
 arbitration agreement itself is unenforceable.
Case 1:19-cv-21007-MGC Document 76 Entered on FLSD Docket 09/06/2020 Page 4 of 4



 arbitrator’s decision. Accordingly, the Court will grant Defendants’ motion to stay this case
 pending arbitration.
                                           CONCLUSION
         For the foregoing reasons, it is ORDERED and ADJUDGED that Defendants’
 Renewed Motion to Compel Arbitration (ECF No. 38) is GRANTED in part and DENIED in
 part. This case is STAYED pending the resolution of arbitration as ordered herein. The Clerk
 shall administratively CLOSE this matter. The parties shall file a joint status report in 90 days.
 Within seven (7) days of the completion of arbitration, the parties shall file a motion to reopen
 this case.
         DONE and ORDERED in chambers at Miami, Florida, this 6th day of September
 2020.




 Copies furnished to:
 Jonathan Goodman, U.S. Magistrate Judge
 Counsel of record
